F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            APR 4 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 WENDELL MATHIS,
             Plaintiff - Appellant,
 v.                                                     No. 01-2143
 DONA ANA COUNTY DETENTION                   (D.C. No. CIV-99-1398-LH/KBM)
 CENTER; JOHN DOE, also known as                 (District of New Mexico)
 Capt Alvarez; JOHN DOE, also known
 as Lieutenant Roach; JOHN/JANE
 DOES, Medical Staff; JOHN/JANE
 DOES, Detention Officers, all jointly
 and severally liable and in their
 individual capacities; DR. LORA
 MILLER,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se prisoner § 1983 civil rights appeal. Mr. Mathis, a federal

prisoner housed in a New Mexico state facility, sought relief claiming state and

federal violations of his safety and medical needs. The magistrate judge

recommended that the complaint be dismissed, including exercise of supplemental

jurisdiction over the state claim. After reviewing Mr. Mathis’ objections and Mr.

Mathis’ second response to the Martinez report, the district court adopted the

magistrate judge’s recommendations and dismissed Mr. Mathis’ complaint. This

appeal followed.

      Mr. Mathis claims on appeal that the district court “errored [sic] by simply

choosing sides with the Defendant.” Aplt. Br. at 3. Mr. Mathis claims that

genuine issues of material fact exist with respect to his claims. The magistrate

judge did a comprehensive review of the evidence and, in a detailed and well-

reasoned opinion, found that no material issues of fact existed. After a thorough

review of Mr. Mathis’ brief and the record, we find no error in this finding.

      For substantially the same reasons set forth in the district court’s Order

adopting the magistrate judge’s March 15, 2001, Proposed Findings and

Recommended Disposition, we hold that no relief is available to Mr. Mathis.

      The decision of the trial court is AFFIRMED.

                                               ENTERED FOR THE COURT:

                                               Monroe G. McKay
                                               Circuit Judge

                                         -2-